Case 19-00001-8-SWH          Doc 114 Filed 01/22/21 Entered 01/25/21 08:07:14                   Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5:20-CV-538-BO

  STEVEN CONWAY, LORI CONWAY,         )
  LORCON, LLC # 1, and LORCON, LLC #4,)
                                      )
                          Appellants, )
                                      )
  V.                                             )                      ORDER
                                                 )
  JOHN JEROME PALCZUK and KAREN                  )
  ELIZABETH P ALCZUK,                            )
                                                 )
                                   Appellees.    )

               ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                RALEIGH DIVISION

          This cause comes before the Court on appellees' motion to dismiss the appeal. The

  motion is ripe for review, and, for the reasons stated below, appellees' motion is granted. The

  parties ' joint motion to stay appeal and defendant' s motion for extension of time to file

  appellees' brief are also on the docket.

                                             BACKGROUND

          On October 8, 2020, appellants, codebtors in the underlying bankruptcy action, filed a

  notice of appeal of an order of the bankruptcy court entering summary judgment in favor of the

  appellees . [DE 1]. Appellees move to dismiss this appeal for lack of jurisdiction, arguing that the

  bankruptcy court' s order is interlocutory and that this Court does not have jurisdiction over the

  appeal. Appellants filed objections in response to appellees ' motion to dismiss arguing that the

  order is not interlocutory because it resolves both issues before the bankruptcy court. The parties

  subsequently filed a joint motion to stay the appeal , and appellees filed a motion for extension of

  time to file appellees' brief.




            Case 5:20-cv-00538-BO Document 23 Filed 01/22/21 Page 1 of 3
Case 19-00001-8-SWH         Doc 114 Filed 01/22/21 Entered 01/25/21 08:07:14                 Page 2 of 3




                                             DISCUSSION

         Appellee has moved to dismiss the appeal for lack of jurisdiction. This Court has

  jurisdiction over appeals from final judgments or orders and certain interlocutory orders entered

  by the bankruptcy court. 28 U.S .C. § 158. An order that grants partial summary judgment limited

  to the issue of liability, without assessing damages or awarding other relief, is an interlocutory

  order. Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976). Similarly, an order dismissing

  one claim, but leaving other outstanding, is an interlocutory order. Baird v. Palmer, 114 F.3d 39,

  42 (4th Cir. 1997); Bayview Loan Servicing, LLC v. Locklear, 736 Fed. App ' x 405 , 405 (per

  curiam) (unpublished).

         Here, the bankruptcy court's order is interlocutory, and this Court does not have

  jurisdiction. The bankruptcy court explicitly ruled in favor of appellees on both claims, but it

  refrained from "mak[ing] a determination as to the nature and extent of the damages and/or

  sanctions to be awarded in connection with [appellees' ] second claim." [DE 6, p. 24]. Instead, it

  directed appellees to file a bill of particulars regarding the damages issue. Id. Therefore, since the

  bankruptcy court's order only addressed the issue of liability on the second claim, the order is

  interlocutory, and the appeal must be dismissed for lack of jurisdiction.

         Appellees argue in their objections that this case is actually most similar to Ritzen Grp.,

  Inc. v. Jackson Masonry, LLC. 140 S. Ct. 582 (2020). In that case, the Supreme Court

  determined that "a motion for an order ' terminating, modifying, or conditioning' the stay" that

  automatically halts efforts to collect pre-petition debts from the bankrupt debtor outside the

  bankruptcy forum is a final, immediately, appealable decision. Id. at 589. In such stay-relief

  motions, a creditor may seek relief from the automatic stay. Id. However, this is not the case

  here. The bankruptcy court was asked to determine if actions taken by appellants violated the




                                        2
            Case 5:20-cv-00538-BO Document 23 Filed 01/22/21 Page 2 of 3
Case 19-00001-8-SWH         Doc 114 Filed 01/22/21 Entered 01/25/21 08:07:14                 Page 3 of 3




  automatic stay. It concluded that appellants initiated and engaged in litigation against plaintiffs in

  violation of the discharge injunction. Although the bankruptcy court determined the applicability

  and extent of the discharge in this case, it was not a stay-relief motion asking the court to

  terminate, annul, modify, or condition the stay.

                                            CONCLUSION

         Accordingly, appellees' motion to dismiss the appeal is GRANTED [DE 6] and the

  appeal is DISMISSED. The parties ' joint motion to stay the appeal [DE 20] and appellees'

  motion for extension of time to fi le appellees' brief [DE 22] are DISMISSED as MOOT. The

  Clerk is DIRECTED to close the case.



  SO ORDERED, thisJ-1 day of January, 202 1.



                                                 ~4)¥
                                                 TENCEW.B0YLE
                                                 UNITED STATES DISTRJCT~DE




                                        3
            Case 5:20-cv-00538-BO Document 23 Filed 01/22/21 Page 3 of 3
